Adams, Judge,
concurring in part and dissenting in part.
I concur fully with the majority in Case No. A12A1063. In Case No. A12A1062,1 also agree with the majority that Cox’s proffer of the proposed settlement to show Constantino’s agency was not prohibited by OCGA § 24-3-37 and Nevitt v. CMD Realty Investment Fund IV, 282 Ga. App. 533 (639 SE2d 336) (2006), and that the trial court’s reasons for refusing to consider the settlement offer were erroneous. I believe, however, that the settlement offer is not evidence that Constantino was an agent of Mayan and Placencia and that the trial court’s error was harmless. Accordingly, I dissent in part to the majority’s decision in Case No. A12A1062.
Cox’s claim is that the trial court erred in “excluding evidence of Constantino’s agency” in the form of the settlement offer. An agency relationship “arises wherever one person, expressly or by implication, authorizes another to act for him or subsequently ratifies the acts of another in his behalf.” OCGA § 10-6-1. “The agency relationship is thus created by the actions of the principal.” (Footnote omitted.) Ellis v. Fuller, 282 Ga. App. 307, 309 (1) (638 SE2d 433) (2006). “Where the only evidence that a person is an agent of another party is the mere assumption that such agency existed, or an inference drawn from the actions of that person that he or she was an agent of another party, such evidence has no probative value and is insufficient to authorize a finding that such agency exists.” (Footnotes omitted.) Id. See Holcomb v. Commercial Credit Svcs. Corp., 180 Ga. App. 451, 452 (1) (349 SE2d 523) (1986) (accord). Similarly, “[o]nly if the existence of the alleged agency may otherwise be inferred from the circumstances, apparent relations and conduct of the parties surrounding the transaction may the declarations of the alleged agent be considered in establishing the agency.” (Citations omitted.) Canal Ins. Co. v. Harrison, 189 Ga. App. 681, 683-684 (1) (376 SE2d 923) (1988).
It might be inferred that Constantino, through his settlement proposal, was representing thereby that he had the authority to bind Mayan and Placencia to the terms of the deal, which contemplated a “merger” of a project with Mayan and assumption of a considerable *114amount of debt by Placencia. Cox argues that Constantino’s contention that he could bind Mayan and Placencia had strong corroboration because “[d]uringthe time [Constantino’s attorney] represented Constantino, he was employed by the same firm that now represents Mayan and Placencia.” But according to Lamont neither Constantino’s attorney, nor his law firm, had been retained by Mayan and Placencia at the time Constantino made the settlement offer to Cox. Lamont further averred that Constantino did not have any authority to represent Mayan or Placencia with respect to the settlement offer, about which she had no knowledge.16 As a rule, “circumstantial evidence is insufficient to overcome direct and positive evidence of the fact in question unless it points to a conclusion opposite that of the direct evidence.” Tuggle v. Burpee, 314 Ga. App. 833, 835 (726 SE2d 114) (2012). Mayan’s and Placencia’s decision to hire Constantino’s attorney’s law firm might invite speculation that there was a relationship among Mayan, Placencia, and Constantino, but it is not more than speculation. The direct evidence, on the other hand, is that Mayan and Placencia had not retained Constantino’s attorney or his firm when the settlement proposal was transmitted and that Constantino had no authority to represent Mayan and Placencia with regard to the settlement proposal. Accordingly, Cox points to nothing to corroborate the proposition that Constantino was an agent of Mayan and Placencia, and the inferences that could be drawn from Constantino’s submission of the settlement proposal, without more, were not probative of whether he was the agent of Mayan and Placencia. See Ellis, supra. The trial court’s error in finding the settlement agreement inadmissible under OCGA § 24-3-37 was harmless. I would accordingly affirm the trial court’s grant of Mayan’s and Placencia’s motion to dismiss. For the foregoing reasons, I dissent in part to the majority’s decision in Case No. A12A1062.
Decided November 30, 2012.
James C. Tribble, for appellant.
Maner, Crumly & Chambliss, Jonathan D. Crumly, Taylor, English & Duma, Gregory G. Schultz, Deborah J. Livesay, for appellees.
I am authorized to state that Presiding Judge Miller and Presiding Judge Doyle join in this opinion.

 The Lamont averments referenced here were submitted by supplemental affidavit and were not the subject of Cox’s motion to strike.